UNITES STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 20, 2014 TILE SHOP HOLDINGS, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation) 001-35629 (Commission File Number) 45-5538095 (IRS Employer Identification No.) 14000 Carlson Parkway, Plymouth, Minnesota 55441 (Address of principal executive offices, including ZIP code) (763) 852-2901 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 20, 2014, Tile Shop Holdings, Inc. (the “Company”) issued a press release announcing its financial results for the three months and year ended December 31, 2013. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release of Tile Shop Holdings, Inc., dated February 20, 2014, announcing its financial results for the three months and year ended December 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized on February 20, 2014. TILE SHOP HOLDINGS, INC. By: /s/ Timothy C. Clayton Name: Timothy C. Clayton Title: Chief Financial Officer SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 TILE SHOP HOLDINGS, INC. EXHIBIT INDEX TO FORM 8-K Date of Report: CommissionFileNo.: February 20, 2014 0001-35629 ExhibitNo. ITEM Press Release of Tile Shop Holdings, Inc., dated February 20, 2014 announcing its financial results for the three months and year ended December 31, 2013.
